Motion to dismiss proceeding and to vacate stay denied on condition that petitioner be ready to argue or submit the proceeding at the October 1960 Term, beginning October 3,1960, for which term the proceeding is ordered to be placed on the calendar. On the court’s own motion, the proceeding will be heard on the original papers (including the typed minutes) and on a typewritten brief. The petitioner is directed to file five copies of his brief and to serve one copy on the Attorney-General. The petitioner’s brief must be served and filed on or before September 1,1960. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.